Appeal from a judgment of the County Court of Chemung County (Hayden, J.), *782rendered July 25, 2003, convicting defendant following a nonjury trial of the crime of attempted sexual abuse in the first degree.
Defendant was convicted of attempted sexual abuse in the first degree following a nonjury trial upon stipulated facts. Defendant was sentenced as a second felony offender to a prison term of 2 to 4 years, to run consecutive to any unexpired sentence. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment of conviction is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.